      Case 7:20-cv-00434 Document 13 Filed on 03/02/21 in TXSD Page 1 of 2
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                      March 03, 2021
                               UNITED STATES DISTRICT COURT
                                                                                                    Nathan Ochsner, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
      Plaintiff,                       §
                                       §
VS.                                    §
                                       § CIVIL ACTION NO. 7:20-cv-00434
0.5467 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; and JUAN          §
INDALECIO GARCIA,                      §
                                       §
      Defendants.                      §

                                                   ORDER

        The Court now considers “Plaintiff’s Unopposed Motion for Continuance of the Joint

Discovery/Case Management Plan and the Initial Pretrial and Scheduling Conference Pursuant to

Fed. R. Civ. P. 26(f).”1 Because the motion is unopposed, the Court considers it as soon as

practicable.2

        The United States requests a continuance of the March 16, 2021, initial pretrial and

scheduling conference until after the time period set forth in President Biden’s proclamation

concerning the border wall.3 The President’s proclamation directs numerous heads of executive

agencies to “pause work on each construction project on the southern border wall” and to

“develop a plan for the redirection of funds concerning the southern border wall . . . within 60

days” from January 20th, which is March 21, 2021.4 “The District Court has broad discretion to




1
  Dkt. No. 12.
2
  LR7.2 (“Motions without opposition and their proposed orders must bear in their caption ‘unopposed.’ They will
be considered as soon as it is practicable.”).
3
  Dkt. No. 12 at 2, ¶¶ 1–4.
4
  Proclamation No. 10142, §§ 1–2, 86 Fed. Reg. 7,225, 2021 WL 197402 (Jan. 20, 2021).


1/2
       Case 7:20-cv-00434 Document 13 Filed on 03/02/21 in TXSD Page 2 of 2




stay proceedings as an incident to its power to control its own docket.”5 The Court finds good

cause in the United States’ unopposed request that this eminent domain proceeding be abated

while the United States develops its plan concerning the border and associated land use. The

Court accordingly GRANTS Plaintiff’s motion6 and continues the initial pretrial and scheduling

conference previously set for March 16th7 to April 13, 2021, at 9:00 a.m. The remainder of the

Court’s Order for Conference and Disclosure of Interested Parties remains intact.8

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 2nd day of March 2021.


                                                ___________________________________
                                                             Micaela Alvarez
                                                        United States District Judge




5
  Clinton v. Jones, 520 U.S. 681, 706 (1997).
6
  Dkt. No. 12.
7
  Dkt. No. 4.
8
  Id.


2/2
